Richard Dowie was tried and convicted on an accusation which charged him with stealing two gallons of gasoline, of the value of 48 cents, from the gas tank of a certain truck in Troup County, *Page 703 
Georgia, the truck and the gasoline being the personal goods of said county. The defendant introduced no evidence, but made a statement to the jury denying his guilt. The evidence for the State, including an oral admission by the defendant, made when he was arrested, that he had stolen the gasoline, amply authorized the verdict; and the overruling of the motion for a new trial, which contained the general grounds only, was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.
                         DECIDED APRIL 16, 1946.